  Case 5:18-cv-00059-JPB Document 26 Filed 02/23/21 Page 1 of 2 PageID #: 58




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   Wheeling

DIANA MEY,

              Plaintiff,

       v.                                                CIVIL ACTION NO. 5:18-CV-59
                                                         Judge Bailey

TOURS CONSULTING LLC,
a/k/a Your Tour Travel Consultant,
a/k/a yourtourconsultant.com,
a/k/a AZ Able Marketing, Inc.,
LISA FERRARI, and
DANDREA HARRIS,

              Defendants.

            ORDER DIRECTING PARTIES TO SUBMIT STATUS REPORTS

       On May 29,2019, this Court stayed proceedings in this matter upon recognition of the

Suggestion of Bankruptcy [Doc. 16] filed by defendant Lisa Ferrari, which indicated said

defendant had filed a voluntary petition for relief under Chapter 7 in the United States

Bankruptcy Court for the Southern District of Florida. See [Doe. 181. Over a year and a half

have elapsed. Accordingly, the parties are directed to file Status Reports updating the Court

on the status of this case within fourteen (14) days of the entry of this Order.

       It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to all counsel of record herein.




                                             1
Case 5:18-cv-00059-JPB Document 26 Filed 02/23/21 Page 2 of 2 PageID #: 59




    DATED: February 23, 2021.




                                        OHN PRESTON BAILEY
                                           ED STATES DISTRICT JUDGE




                                   2
